Citation Nr: 0200764
Decision Date: 01/22/02	Archive Date: 03/15/02

DOCKET NO. 99-08 908A              DATE JAN 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Eligibility for a program of vocational rehabilitation training
under Chapter 31, Title 38, United States Code.

(The issue of entitlement to service connection for post-traumatic
stress disorder (PTSD) is the subject of a separate decision by the
Board.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

REMAND

The veteran had active service from September 1970 to September
1974.

This matter has been certified to the Board of Veterans' Appeals
(Board) on appeal apparently from an August 1998 decision of the
Department of Veterans Affairs (VA) Regional Office in St. Louis,
Missouri (RO). However, the record currently before the Board does
not contain that decision, the veteran's March 1999 notice of
disagreement (NOD), the May 1999 statement of the case (SOC), nor
the veteran's May 1999 substantive appeal (VA Form 9), as
identified by the RO in an appeal tracking document of record.

The Board believes that such documents are most likely in the
veteran's VA vocational rehabilitation and evaluation (VR&E) file
which has not been associated with the veteran's claims file. The
Board administratively requested the veteran's VR&E file from the
RO in November 2001. No VR&E file was located at that time. This
pertinent evidence must be obtained before the Board may address
the merits of this issue.

The Board also notes that during the pendency of this appeal, there
has been a significant change in the law. While this claim was
pending, on November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38
U.S.C. 5100-5103A, 5106-7 (West Supp. 2001). This liberalizing law
is applicable to the appellant's claim. See 38 U.S.C.A. 5107 note
(Effective and Applicability Provisions); see also Karnas v.
Derwinski, 1 Vet. App. 308, 312-313 (1991). It essentially
eliminates the requirement that a claimant submit evidence of a
well-grounded claim, and provides that VA will assist a claimant in
obtaining evidence necessary to substantiate a claim. In addition,
the VA, on August 29, 2001, promulgated regulations to implement
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)). These
regulations provide guidelines regarding the timing and scope of
assistance VA will provide a claimant who files a substantially
complete application for VA benefits. These regulations likewise
apply to the

- 2 -

currently pending claim of the veteran. See Karnas v. Derwinski, 1
Vet. App. 308, 312- 313 (1991).

On remand, in addition to the development requested by the Board,
the RO should ensure compliance with the notice and duty to assist
provisions contained in the VCAA. Accordingly, this case is
REMANDED for the following:

1. Any additional action required to comply with the notice and
development requirements of the Veterans Claims Assistance Act of
2000 should be undertaken.

2. The veteran's vocational rehabilitation and counseling records
and adjudication actions (including an August 1998 RO
determination, March 1999 notice of disagreement, May 1999
statement of the case, and May 1999 substantive appeal) should be
associated with the veteran's, claims folders with all additional
evidence received, and subsequent adjudication reports.

3. Should any readjudication of the issue on appeal by the
Vocational Rehabilitation and Counseling Division of the RO remain
adverse to the veteran, he and his representative should be @shed
a supplemental statement of the case containing a summary of the
relevant evidence to include all additional evidence received since
the May 1999 SOC, citations to the applicable laws and regulations,
and the reasons for the decision. The veteran and his
representative should then be afforded an appropriate opportunity
to respond.

Thereafter, subject to current appellate procedures, the case,
including the veteran's VA claims folder and Chapter 31 Vocational
Rehabilitation and Counseling folder, should be returned to the
Board for further appellate review, if appropriate. The purpose of
this REMAND is to obtain additional development and adjudication,
and

3 -

the Board intimates no opinion, either factual or legal, as to the
ultimate outcome of this case. The veteran has the right to submit
additional evidence and argument on this matter. See generally
Kutscherousky v. West, 12 Vet. App. 369 (1999).

U. R. POWELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).



